DETAILED ACTION
This is responsive to the amendment dated 11/19/20.
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 - 5, 8, and 10 - 13, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 9,492,010. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 2 -  5, 8, 10-13, and 10 - 13 recite limitations including an apron front sink assembly, including an apron sink with a basin and a rim extending from an upper portion thereof, a bracket engaging the underside of the floor, a linking member with first and second ends, the first coupling to the rim and the second end extending through the bracket, and a fastener coupling the bracket and the linking member; a receiving member and fastener coupled to the rim of . 
Claims 2 - 5, 8-11, 15 - 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,995,026 Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 2 - 5, 8 - 11, and 15 - 19, recite limitations including an apron front sink assembly, including an apron sink with a basin and a rim extending from an upper portion thereof, a bracket engaging the underside of the floor, a linking member with first and second ends, the first coupling to the rim and the second end extending through the bracket, and a fastener coupling the bracket and the linking member; a receiving member and fastener coupled to the rim of the sink and retaining the linking member, the linking member being a rod which is threadably attached to the fastener which coupled to the bracket and the second end and to the fastener which is retained by the receiving member at the first end, the first portion of the bracket engaging the underside of the floor and the second portion engaging a clear/projection of a support to which the sink is 
Claim 21 recites a method of installing an apron front sink assembly including the steps of coupling the linking member to the sink, the sink comprising a basin with a floor and a rim, the linking member having a firs tend coupled to the rim and a second end extending below an underside of the floor, inserting a bracket over the second end through the bracket, so that the bracket engages the underside of the floor, and coupling a fastener to the second end to secure the bracket to the underside of the floor.  These steps are substantially similar to, and thus encompassed by, the steps of coupling a first end of a connecting member to a receiving member coupled to an underside surface of the sink, positioning a bracket around the connecting member, threading a fastener onto a second end to secure the bracket to the sink, and the bracket and fastener being positioned below the bottom of the at least one basin as recited in claims 17-20 of the ‘026 patent.  
Claims 2 - 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,995,026 Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 2-19, recite limitations including an apron front sink assembly, including an apron sink with a basin and a rim extending from an upper portion thereof, a bracket engaging the underside of the floor, a linking member with first and second ends, which is a rod with threaded first and second ends and a non-threaded center section, the first coupling to the rim and the second end extending through the bracket, and a fastener coupling the bracket and the linking member; a receiving member and fastener coupled to the rim of the sink and retaining the linking member, the linking member being a rod which is threadably attached to the fastener which coupled to the bracket and the second end and to the fastener which is retained by the receiving member at the first end, the first portion of the bracket engaging the underside of the floor and the second portion engaging a clear/projection of a support to which the sink is mounted. These limitations are substantially similar to, and therefore encompassed by, the limitations of claims 1 - 16 of the ‘026 patent. 
Claim 21 recites a method of installing an apron front sink assembly including the steps of coupling the linking member to the sink, the sink comprising a basin with a floor and a rim, the linking member having a firs tend coupled to the rim and a second end extending below an underside of the floor, inserting a bracket over the second end through the bracket, so that the bracket engages the underside of the floor, and coupling a fastener to the second end to secure the bracket to the underside of the floor.  These steps are substantially similar to, and thus encompassed by, the steps of coupling a first end of a connecting member to a receiving member coupled to an underside surface of the sink, positioning a bracket around the connecting member, threading a fastener onto a second end to secure the bracket to the sink, and the bracket and fastener being positioned below the bottom of the at least one basin as recited in claims 17-20 of the ‘026 patent.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All relevant prior art has been previously made of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754